“A criminal defendant has a fundamental constitutional right to present witnesses in his or her own defense” (People v Pitt, 84 AD3d 1275, 1276 [2011]; see Chambers v Mississippi, 410 US 284, 302 [1973]). “Moreover, ‘[a] [trial] court’s discretion in evidentiary rulings is circumscribed by the rules of evidence and the defendant’s constitutional right to present a defense’ ” (People v Pitt, 84 AD3d at 1276, quoting People v Carroll, 95 *1067NY2d 375, 385 [2000]; see People v Diaz, 85 AD3d 1047, 1050 [2011]; People v Ocampo, 28 AD3d 684, 685 [2006]). However, a defendant’s right to present a defense is not absolute (see People v Hayes, 17 NY3d 46, 53 [2011], cert denied 565 US —, 132 S Ct 844 [2011]; People v Williams, 81 NY2d 303, 313 [1993]), and the trial court has wide latitude to exclude evidence that is repetitive, only marginally relevant, or poses an undue risk of confusion of the issues (see People v Bowen, 67 AD3d 1022, 1023 [2009]; People v Celifie, 287 AD2d 465, 466 [2001]; People v Cancel, 176 AD2d 748, 749 [1991]).
The Supreme Court, under the circumstances here, providently exercised its discretion in excluding testimony of a witness called by the defendant that there was a video camera outside the building where the defendant allegedly completed a drug sale to an undercover police officer (see People v Hayes, 17 NY3d 46 [2011]). Dillon, J.E, Florio, Chambers and Miller, JJ., concur.